Citation Nr: 9922918	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-03 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a skiing accident.

(The issue of entitlement to Service Disabled Veterans 
Insurance (RH) under 38 U.S.C.A. § 1922(a) is the subject of 
a separate decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 RO decision which denied the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
a neck strain.  In a statement received at the RO in January 
1997, the veteran indicated that he was not only claiming 
compensation for a neck strain but also for other residual 
disability stemming from his March 1995 skiing accident.  In 
light of the veteran's statement, the RO readjudicated the 
veteran's claim in January 1997; and the Board has restyled 
the issue as listed on the cover page.  

In a statement submitted in April 1997, the veteran claimed 
that he was entitled to an increased rating for post-
traumatic stress disorder (PTSD).  The Board notes that such 
a claim has not been developed for appellate review and is 
referred to the RO for appropriate action. 


REMAND

The veteran has had quadriplegia since a cervical spine 
injury in a June 1989 motor vehicle accident.  He asserts he 
sustained additional disability (including neck, back, 
shoulder, and arm injuries) in March 1995 in a skiing 
accident (in an event in Colorado which involved assisted 
skiing for disabled veterans), and that he is entitled to 
compensation under 38 U.S.C.A. § 1151 for the residuals of 
the March 1995 injuries because the event occurred while he 
was on authorized pass (for the purpose of participating in 
the ski event) from an admission to the VA Medical Center 
(VAMC) in Hampton, Virginia, the VAMC sponsored the ski trip, 
VA health care personnel accompanied him on the ski trip, and 
participation in the ski trip was part of his VA treatment. 

In 1996, the RO denied the veteran's claim for compensation 
under 38 U.S.C.A. § 1151, on the rationale that his residual 
injuries from the March 1995 skiing accident were not the 
result of VA training, hospitalization, medical or surgical 
treatment, or examination.  According to a precedent opinion 
of the VA's General Counsel (concerning claims for 
compensation under 38 U.S.C.A. § 1151, filed before the law 
changed in October 1997), if a recreational activity during 
VA hospitalization was required or encouraged by the VA as 
part of a treatment program, if the recreational activity 
furthered the goals of treatment that prompted the 
hospitalization, or if the VA managed or controlled the 
recreational activity, then the recreational activity might 
be considered a condition of hospitalization, and any 
disability resulting therefrom would be subject to 
compensation under 38 U.S.C.A. § 1151.  See VAOPGCPREC 7-97 
(Jan. 29, 1997).  In the instant case, further evidentiary 
development must be completed before it can be determined 
whether the veteran's ski trip constituted an activity which 
was incident to VA hospitalization.  Specifically, all 
records relating to the veteran's March 1995 ski trip should 
be obtained, as should any outstanding records from the 
preceding admission to the VAMC in Hampton, Virginia.

Additionally, the Board notes that the last supplemental 
statement of the case regarding the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
skiing accident was issued in July 1997.  In September 1997, 
the RO received additional medical evidence in support of the 
veteran's claim; this medical evidence includes duplicate 
copies of previously considered evidence as well as brand new 
evidence (see September 1997 statement of Anthony V. Cassini, 
M.D.).  This newly received evidence, which is relevant to 
the veteran's claim, was not reviewed in an RO rating 
decision or made the subject of a supplemental statement of 
the case, and such is required by due process.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 19.31, 19.37 (1998).

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should obtain the veteran's 
medical and administrative records from 
the VAMC in Hampton, Virginia, concerning 
the admission which preceded the March 
1995 ski trip to Colorado.  This should 
include all records regarding the 
veteran's participation in the March 1995 
ski trip, such as any records regarding 
the extent to which the ski trip was 
authorized and/or supervised by the VAMC, 
whether skiing was an activity which the 
veteran was encouraged or required to 
participate in, and whether the activity 
was facilitated in furtherance of 
treatment objectives.  If specific 
information regarding the March 1995 ski 
trip is not available, a statement of the 
general policy regarding ski trips or 
other recreational activities should be 
obtained.  

2.  The RO should adjudicate the 
veteran's claim for compensation under 
38 U.S.C.A. § 1151 for residuals of a 
skiing accident in light of all evidence 
received since the issuance of the last 
supplemental statement of the case in 
July 1997.  In its adjudication of the 
veteran's claim, the RO should 
specifically consider VAOPGCPREC 7-97 
(January 29, 1997), discussed above.  If 
the claim is denied, the veteran and his 
representative shall be issued a 
supplemental statement of the case (which 
addresses all the additional evidence), 
and given an opportunity to respond, 
before the case is returned to the Board.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


